OPINION — AG — **** PUBLIC HEALTH — TRASH DUMP BURNING — CONTROL OVER **** THE BOARD OF COUNTY COMMISSIONERS IN ANY COUNTY THAT QUALIFIES UNDER 63 O.S. 1968 Supp., 1.210 [63-1.210] IS AUTHORIZED AND EMPOWERED TO MAKE AND ENFORCE ALL REASONABLE RULES AND REGULATIONS CONCERNING PUBLIC HEALTH REGARDING THE REGULATION, PROHIBITION AND/OR RESTRICTION OF TRASH DUMP BURNING ON PRIVATE PROPERTY, THAT ANY SUCH RULE OR REGULATION SHALL HAVE FIRST BEEN RECOMMENDED OR APPROVED BY THE CITY-COUNTY BOARD OF HEALTH AND NOT BE INCONSISTENT WITH STATE LAWS OR THE RULES AND REGULATIONS OF THE STATE BOARD OF HEALTH. DIRECTOR OF THE CITY-COUNTY HEALTH DEPARTMENT DOES NOT HAVE THE AUTHORITY TO MAKE RULES AND REGULATIONS REGARDING THE REGULATION, PROHIBITION AND/OR RESTRICTION OF TRASH DUMP BURNING. THE DIRECTOR DOES HAVE THE AUTHORITY UNDER SECTION 1.215 TO ADMINISTER AN ENFORCE RULES AND REGULATIONS RELATING TO PUBLIC HEALTH MATTERS. CITE: 63 O.S. 1968 Supp., 1.212 [63-1.212], 63 O.S. 1968 Supp., 1.213 [63-1.213], 63 O.S. 1968 Supp., 1.215 [63-1.215] (W. HOWARD O'BRYAN, JR.)